Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF THE CLAIMS: Claims 1-19 are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Pub. 20030171429).
This reference discloses methods for treating atopic dermatitis comprising a composition contain tapinarof to affected areas on pages 2-7.  (See Abstract, Examples, Procedures and pages 2-7).  These methods read on the instant claim.  Since this reference teaches the exact methods, Applicant’s claims are anticipated, and thus, rejected under 35 U.S.C. 102.
Claims 1-19 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Chen et al. (US Pub. 201022294041).
This reference discloses methods for treating atopic dermatitis comprising a composition contain tapinarof to affected areas on pages 3-7.  (See Abstract, Examples, Tables and page 10).  These methods read on the instant claim.  Since this reference .
Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Pub. 20080255245).
This reference discloses methods for treating atopic dermatitis comprising a composition contain tapinarof to affected areas on pages 1-10.  (See Abstract, Examples).  These methods read on the instant claim.  Since this reference teaches the exact methods, Applicant’s claims are anticipated, and thus, rejected under 35 U.S.C. 102.
Conclusion
	Claims 1-19 are pending.  Claims 1-19 are rejected.  No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL V WARD whose telephone number is (571)272-2909.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL V WARD/Primary Examiner, Art Unit 1624